UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM8-K CURRENT REPORT Pursuant to Section13 or 15(d)of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): December 1, 2011 Location Based Technologies, Inc. (Exact name of registrant as specified in its charter) Nevada 333-139395 20-4854758 (State or other jurisdiction of incorporation) (Commission File Number) (IRS Employer Identification No.) 49 Discovery, Suite 260, Irvine, California 92618 (Address of Principal Executive Offices) (Zip Code) (888) 600-1044 (Registrant’s telephone number, including area code) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligations of the registration under any of the following provisions: 5 Written communication pursuant to Rule 425 under the Securities Act (17 CFR 230.425) 5 Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) 5 Pre-commencement communications pursuant to Rule 14d-2(k) under the Exchange Act (17 CFR 240.14d-2(b)) 5 Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 5.02 Departure of Directors or Certain Officers; Election of Directors; Appointment of Certain Officers; Compensatory Arrangements of Certain Officers Joseph Scalisi resigned from the Board of Directors of Location Based Technologies, Inc. (the “Company”) on December 1, 2011.As one of the officers of the Company, Mr. Scalisi resigned so that the Board of Directors may be deemed more independent.He will remain as the Company’s Co-President and Chief Development Officer. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has caused this report to be signed on its behalf by the undersigned hereunto duly authorized. LOCATION BASED TECHNOLOGIES, INC. Date:December 1, 2011 By: /s/David Morse David Morse Chief Executive Officer
